 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
          STATE OF WASHINGTON,                                Case No. 2:20-cv-1233-RSL
 9

10                                     Plaintiff,             STATUS REPORT, STIPULATED
                                                              MOTION, AND ORDER
11                       v.

12        UNITED STATES GENERAL SERVICES
          ADMINISTRATION,
13

14                                     Defendant.

15

16
             The parties, by and through their counsel of record, hereby STIPULATE AND AGREE
17
     to the following:
18
     1.      This case involves a February 3, 2020 Freedom of Information Act (“FOIA”) request made
19
     by the Washington State Attorney General’s Office related to the National Archives at Seattle.
20
     2.      As the Court is aware, the parties have been working diligently to resolve disputed issues
21
     between them related to the FOIA request. Following the parties’ last update to this Court (Dkt.
22
     # 13), the Court directed the parties to provide a further status update and/or a proposed stipulated
23
     briefing schedule by June 28, 2021. See Dkt. # 14.
24
     3.      Since that time, the parties have continued to confer in good faith in order to further narrow
25
     and resolve the remaining disputed issues between them. As a result of those efforts, the only
26
     remaining issues pertain to Plaintiff’s request for attorney’s fees and costs. So as to avoid
27

28   STATUS REPORT, STIPULATED MOTION,                                       UNITED STATES ATTORNEY
     AND ORDER 2:20-cv-1233-RSL                                             700 STEWART STREET, SUITE 5220
     PAGE– 1                                                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1   unnecessary motions practice, or at least narrow the issues that may ultimately need Court

 2   resolution, the parties jointly request additional time to try and reach a negotiated resolution on

 3   these issues. The parties agree and stipulate that there is good cause to provide this Court with a

 4   status update regarding progress towards resolution within 90 days.

 5   4.     Based on the good cause identified above, and in order to try to conserve judicial resources,

 6   the parties jointly propose to provide this Court with a status update and/or propose a stipulated

 7   briefing schedule within 90 days. Should resolution not be possible, the parties reserve their rights

 8   to file a motion in advance of 90 days.

 9

10   IT IS SO STIPULATED, THROUGH PARTIES OF RECORD.

11
     DATED this 28th day of June, 2021.
12

13   TESSA M. GORMAN                                       ROBERT W. FERGUSON
14   Acting United States Attorney                         Attorney General

15   s/ Katie D. Fairchild                                 s/ Lauryn K. Fraas
     KATIE D. FAIRCHILD, WSBA #47712                       LAURYN K. FRAAS, WSBA #53238
16   Assistant United States Attorney                      NATHAN K. BAYS, WSBA #43025
     United States Attorney’s Office                       Assistant Attorneys General
17   700 Stewart Street, Suite 5220                        Office of the Attorney General
18   Seattle, Washington 98101-1271                        800 Fifth Avenue, Suite 2000
     Phone: 206-553-4358                                   Seattle, WA 98104
19   Fax: 206-553-4067                                     (206)464-7744
     Email: katie.fairchild@usdoj.gov                      Lauryn.Fraas@atg.wa.gov
20                                                         NathanBays@atg.wa.gov
21   Attorneys for Defendant                               Attorneys for Plaintiff
22

23

24

25

26

27

28   STATUS REPORT, STIPULATED MOTION,                                      UNITED STATES ATTORNEY
     AND ORDER 2:20-cv-1233-RSL                                            700 STEWART STREET, SUITE 5220
     PAGE– 2                                                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1                                         ORDER

 2        IT IS SO ORDERED.

 3
          Dated this 29th day of June, 2021.
 4

 5

 6                                             ROBERT S. LASNIK
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STATUS REPORT, STIPULATED MOTION,                         UNITED STATES ATTORNEY
     AND ORDER 2:20-cv-1233-RSL                               700 STEWART STREET, SUITE 5220
     PAGE– 3                                                    SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
